NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 18, 2012
                                  Decided October 18, 2012

                                            Before

                              JOEL M. FLAUM, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 11‐3695

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 10‐10098‐001

DIETRICH JOEL RICHARDSON II,                         James E. Shadid,
     Defendant‐Appellant.                            Chief Judge.

                                          O R D E R

       Dietrich Richardson pleaded guilty to possession of a firearm by a felon, 18 U.S.C.
§ 922(g)(1), and possession of an unregistered firearm, 26 U.S.C. § 5861(d), after police
discovered a .25‐caliber pistol and a sawed‐off shotgun in his home. The district court
sentenced Richardson to a total of 30 months’ imprisonment, the bottom of his guidelines
range. Richardson filed a notice of appeal, but his appointed attorney has not identified a
potentially meritorious issue to pursue and moves to withdraw. See Anders v. California, 386
U.S. 738 (1967). Richardson has not accepted our invitation to respond to counsel’s motion.
See CIR. R. 51(b). We confine our review to the potential issues discussed in counsel’s facially
adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).
No. 11‐3695                                                                                   Page 2

        Richardson wants his guilty pleas set aside, so counsel first considers whether
Richardson could challenge those pleas as involuntary. Richardson has complained to
newly appointed appellate counsel that he was forced to choose between accepting the
prosecutor’s oral plea offer or going to trial with an incompetent attorney. Appellate
counsel does not say on what basis Richardson accuses former counsel of performing
deficiently, but that omission does not matter because, at least on direct appeal, a claim of
ineffective assistance would be premature. See United States v. Knox, 287 F.3d 667, 671 (7th
Cir. 2002). “In order to make out a claim for ineffective assistance of counsel in the context
of a guilty plea, a defendant must show (1) that counsel’s performance fell below an
objective standard of reasonableness; and (2) that there is a reasonable probability that, but
for counsel’s errors, the defendant would not have pled guilty and would have insisted on
going to trial.” Bethel v. United States, 458 F.3d 711, 716 (7th Cir. 2006) (citing Hill v. Lockhart,
474 U.S. 52, 57–59 (1985)). As is usually the situation on direct appeal, the record here is too
undeveloped to support a claim of ineffective assistance. See Massaro v. United States, 538
U.S. 500, 504–05 (2003); United States v. Isom, 635 F.3d 904, 909 (7th Cir. 2011). In reviewing
the record, counsel has not discerned any action by Richardson’s previous attorney falling
below an objective standard of reasonableness. As counsel notes, at one point Richardson
did file an unsuccessful, pro se motion asking for substitute counsel due to irreconcilable
differences and a lack of communication. But even that contention was undermined when
Richardson testified at his change‐of‐plea hearing that he was satisfied with his lawyer’s
services. See United States v. Peterson, 414 F.3d 825, 826–27 (7th Cir. 2005).

        Although appellate counsel does not go on to discuss the plea colloquy, we note that
the district judge substantially complied with Federal Rule of Criminal Procedure 11. See
United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Akinsola, 105 F.3d
331, 334 (7th Cir. 1997). Our review of the colloquy would be limited to plain error because
Richardson did not move to withdraw his guilty pleas in the district court. See United States
v. Franklin, 547 F.3d 726, 731 (7th Cir. 2008). And though the district court neglected to
inform Richardson that his right to counsel extended to every stage of the prosecution,
see FED R. CRIM. P. 11(b)(1)(D), this omission would not have been plain error. Richardson
had been represented throughout the proceedings by appointed counsel and almost
certainly was aware that his lawyer would continue on the case if he went to trial. See United
States v. Lovett, 844 F.2d 487, 491–92 (7th Cir. 1988).

        Counsel advises that he reviewed the sentencing proceedings for possible claims but
concluded that, at most, Richardson might be able to challenge his 30‐month prison
sentence as unreasonably long. But even that contention, counsel aptly concludes, would be
frivolous. Richardson’s within‐range sentence is presumed reasonable on appeal, see Rita v.
United States, 551 U.S. 338, 347 (2007); United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.
2005), and counsel cannot discern a reason to set that presumption aside. Nor can we. The
No. 11‐3695                                                                            Page 3

district court adequately discussed the sentencing factors in 18 U.S.C. 3553(a), noting on one
hand Richardson’s strong family support, and on the other hand, the destructive choices
that led Richardson into the criminal justice system.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.